Citation Nr: 0118116	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  99-20 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for multiple sclerosis 
(MS).  


REPRESENTATION

Appellant represented by:	Keith A. Miller, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 decision of the Portland, 
Oregon Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

During testimony before the undersigned Member of the Board 
sitting at the RO in January 2001, the veteran raised a claim 
of entitlement to service connection for a back injury, 
either on a direct basis or as secondary to MS.  As that 
issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during service.

2.  There is no credible supporting evidence that the veteran 
experienced an in-service stressor which has been linked to 
the development of PTSD.

3.  There is no diagnosis of PTSD based upon a verified 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.303, 3.304 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran contends that he suffers from PTSD as a result of 
a result of a personal assault which occurred while on active 
duty.  

His DD Form 214 shows that he was awarded the National 
Defense Service Medal and Army Commendation Medal.  His 
service personnel records reveal that his military occupation 
specialty was as a field artillery crewman, and he was 
stationed in Germany.  His primary duty in Germany was as a 
radio telephone operator.  Those records also reveal that the 
veteran was promoted periodically during his period of 
service; there were no reductions in rank.  His conduct and 
efficiency were consistently rated as excellent.   

A careful review of the veteran's service medical records 
reveals no findings or complaints pertaining to a psychiatric 
disorder or to treatment following a personal assault.  
Reports of a May 1969 enlistment examination and November 
1970 separation examination noted normal psychiatric 
evaluations and were silent for any pertinent defects or 
diagnoses.  

During an inpatient VA treatment session in January 1990 for 
treatment of continuous alcohol dependency, the appellant 
completed the Millon Clinical Multiaxial Inventory.  That 
profile revealed that the appellant had either an avoidant or 
a schizoid personality disorder.

In October 1993, the veteran was seen at the Portland VA 
Medical Center for management of chronic pain.  Following a 
review of the appellant's medical history, including a 
history of low back pain, Axis I diagnoses of psychological 
factors affecting physical condition, dysthymia, and a 
history of alcohol abuse were entered.  Neither a diagnosis 
of PTSD nor any report of an in-service stressor were noted.

In 1994, the veteran was treated at a VA Medical Center for 
major depression. 

Post-service medical records include reports considered by 
the Social Security Administration (SSA) in a decision 
finding that the veteran was entitled to disability benefits 
from that agency.  The primary diagnosis noted by SSA was 
osteoporosis.  Secondary diagnoses included back pain, 
affective disorder and adjustment disorder.  

Records received from SSA included an August 1998 private 
psychological evaluation which included the veteran's report 
that the had spent two years in the military, stationed in 
Germany.  The veteran reported that he suffered two 
progressive degenerative diseases, multiple sclerosis and 
osteoporosis.  When asked to report his greatest difficulty, 
the veteran replied," frustration, I can't plan my future."  
The examiner noted that the veteran apparently suffers from 
Seasonal Affective Disorder and stated that in summers he is 
not depressed, but in the winter months has difficulty 
motivation himself for anything.  

Based on the examination and interview, the diagnoses 
included Seasonal Affective Disorder and Adjustment Disorder 
with depressed mood.  The examining psychologist commented 
that the veteran did not describe the classic symptoms of 
major depression or even dysthymia and at best meets the 
criteria for adjustment disorder with depression.  The 
veteran was noted to have a wide variety of activities and 
interests about which he was extremely reluctant to talk.  
The examiner observed that the veteran made considerable 
attempts to paint his physical problems in the least 
favorable light possible, and clearly underdescribed the 
range of physical activities and personal interests and 
hobbies.  His mood changes based on seasons provided evidence 
of Seasonal Affective Disorder.  

VA treatment records associated with the claims folder 
include an August 1996 neuropsychological evaluation 
conducted following a recent diagnosis of MS.  The veteran 
acknowledged episodes of sadness and demoralization one to 
two times per week.  He denied current or recent suicidal 
ideation.  He also reported nightly frequent waking, and 
daily episodes of fatigue that occurred mostly in the 
afternoon.  In recording the veteran's recitation of the 
history of his present illness, the examiner noted military 
service from 1969 to 1970 and the veteran's report that he 
had not been in combat.  Following an interview and 
diagnostic testing, the diagnosis was a cognitive disorder, 
not otherwise specified, presumably resulting from MS or 
another neurologic disorder.  

A January 1997 chart entry noted that the veteran had been 
referred to counseling after additional medical problems had 
contributed to an increase in symptoms of depression.  The 
diagnoses included major depressive episode, recurrent.  The 
impression was that the veteran had limited coping skills to 
deal with his osteoporosis, and had now been diagnosed with 
MS and a seizure disorder.  It was noted that he was trying 
to keep as active as he could tolerate.  

A February 1997 chart entry noted that veteran's report that 
he was "still thinking about what happened to me when I was 
in service."  He was worried that in addition to his medical 
concerns, he may have PTSD secondary to "a rape that 
occurred" which on active duty.  He was finding himself more 
preoccupied with the incident, experiencing flashbacks, 
nightmares and numbing and those symptoms appeared to be 
worsening his depressive symptoms.  The assessments were rule 
out PTSD secondary to assault, and recurrent major depressive 
disorder.  

The veteran was seen later that month for medication 
evaluation at which time he was noted to have a long history 
of depressed mood which seemed to have worsened over the past 
several months.  Reported stressors consisted of multiple 
physical problems including osteoporosis, motor seizures, a 
brain tumor and recently diagnosed MS, per his history.  The 
clinical assessment was mild major depression.

A March 1997 chart entry noted that the veteran's mood was 
affected by his medical condition.  He was noted to be coping 
better with his chronic medical problems.

The report of a January 1998 VA social and industrial survey 
for PTSD included the veteran's report that memories of a 
sexual assault in service had increased.  The veteran offered 
the details of the assault and recalled that, at the time, he 
was urged to press charges, but did not want anything on his 
own record.  He reported that there were various triggers for 
remembering the assault and reported that he is easily 
startled and any touching is very difficult for him.  The 
veteran denied active suicidal ideation at this time, but 
reported that he had been suicidal in the past.  He reported 
symptoms of sleep disturbance, nightmares, appetite problems 
and depression.  The veteran further indicated that the 
recent increase in memories had increased his feelings of 
depression.  In offering an assessment, the examiner noted 
that the veteran had multiple physical problems, PTSD 
symptomatology, and a history of alcohol dependence.  

The report of a VA mental health examination conducted later 
in January 1998 included the veteran's report that he first 
began reliving memories of an assault during service 
approximately three to four years ago.  The veteran related 
the specifics of the sexual assault during service, but 
indicated that he did not have any direct memory of the 
assault  Rather, he had pieced together information provided 
by other people.  He again reported that he declined to press 
charges immediately because he did not want anything on his 
record and did not want his family to find out about the 
assault.  Following mental status examination, the examiner 
noted that the veteran's experience of a sexual assault in 
service would qualify for criteria of a diagnosis of PTSD.  
In addition, the veteran had reported having recurring 
intrusive recollections, flashbacks and nightmares related to 
the assault.  The examiner noted that, while she did not have 
time to diagnosis the veteran with depression, his medical 
records noted that he was being treated for major depression.  
The examiner commented that it would appear that the 
veteran's medical problems were significant enough to both 
cause and be worsened by depression.  In addition, it was 
difficult to separate symptoms that are related to depression 
in connection with his medical condition from those symptoms 
related to PTSD.  It would appear, however, that the veteran 
was suffering from traumatic memories related to the 
"alleged" sexual assault.  It was possible that if the 
veteran did not have the severe medical problems the memories 
related to the sexual assault could have diminished over 
time, however, the combination of hopelessness related to his 
medical difficulties and his current difficulty with sexual 
functioning would appear to be reactivating the intrusive 
experiences from the past.  The diagnoses included PTSD.

During the course of this appeal, the RO contacted the 
veteran on numerous occasions and requested that he submit 
information necessary to the adjudication of his claim.  

In February 1997, the veteran submitted a completed PTSD 
questionnaire in which he offered details of the claimed 
sexual assault.  In response to a question concerning whether 
other service members were involved, the veteran indicated 
that he did not know of any, as he had been "unconscious" 
for over twelve hours.  

In an April 1997 letter to the veteran, the RO requested that 
the veteran submit additional evidence in support of his 
claim.  Specifically, any copies of old orders which he might 
have which could help identify his comrades and any 
information regarding medical treatment received within the 
first year of separation from service.  The RO noted that VA 
treatment records had already been received, but the veteran 
was informed that if he had received private medical 
treatment, the purpose of this letter was to obtain relevant 
records.  

In May 1997, the RO contacted the veteran again and asked 
that he submit additional evidence in support of his claim 
for PTSD.  

In July 1997, the RO again told the veteran that he needed to 
provide additional information concerning the alleged sexual 
assault.  Thereafter, the veteran reported the incident took 
place in Germany.  

In September 1997, the RO told the appellant that because he 
had failed to provide all of the necessary additional 
information relating to the claimed stressor his claim was 
being denied.

The veteran filed a "stressor statement" with the RO in 
November 1997.

The RO Decision Review Officer (DRO) conducted a conference 
with the representative in December 1997.  The representative 
informed the DRO that the incident took place in October 
1969, that the veteran did not pursue any formal action, and 
that letters from the appellant's former spouse were 
submitted in November 1997.

In January 2001, the veteran appeared at hearing before the 
undersigned Member of the Board sitting at the RO and offered 
his account of the personal assault during service and 
reported that he had been depressed since that time.  He 
testified that he felt he was drugged at the time, and that 
he did not file formal charges at the time because he was 
ashamed.  

II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disability is not 
initially manifested during service or within an applicable 
presumptive period, "direct" service connection may 
nevertheless be established by evidence demonstrating that 
the disability was in fact incurred or aggravated during the 
veteran's service.  38 C.F.R. 3.303(d). 

During the course of this appeal, the provisions of 38 C.F.R. 
§ 3.304(f) were amended to reflect the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Section 3.304(f) now 
provides that service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (2000); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The former requirements for service connection for PTSD were: 
medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1996).  
The prior regulation provided that, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id.  The 
prior regulation also provided that, if the claimed in-
service stressor was related to combat, service department 
evidence that the veteran engaged in combat or was awarded 
certain combat citations, were accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1996).

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the present case, however, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for PTSD under either the old or new 
regulation.  Initially, the Board observes that even under 
the new regulation, the three requirements for service 
connection remain essentially unchanged.  It is still 
necessary to provide medical evidence of a current diagnosis, 
a medical link between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  
References to service department evidence of combat or 
receipt of specific combat citations have been removed in the 
new regulation.  Thus, if the evidence establishes that the 
veteran engaged in combat, his lay testimony, subject to 
certain restrictions cited above, is sufficient to establish 
that the claimed combat-related stressor actually occurred.  
As the general requirements have not been substantively 
changed, and as this case does not involve a claim involving 
an alleged combat stressor, the Board holds that the veteran 
is not prejudiced by not being notified of the change in the 
regulation.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The record includes diagnoses of PTSD and examiners' comments 
that the condition is likely the result of the veteran's 
reported sexual assault during service.  While one examiner 
also commented that it is difficult to distinguish between 
symptoms related to the veteran's depression concerning his 
medical condition and symptoms related to PTSD, the Board 
will assume, arguendo, that the diagnosis of PTSD is current.  
As such, the record satisfies two of the three required 
elements of 38 C.F.R. § 3.304(f) (1999 and 2000).  The sole 
remaining element, requiring credible supporting evidence 
that the claimed in-service stressors occurred, is an 
adjudicatory question involving both consideration of the 
facts as presented and the credibility of the evidence 
contained in the record. 

Because the veteran's claimed stressor involved allegations 
of personal assault, any development of the record must be 
conducted in accordance with that required of claims 
involving allegations of personal assault.  See Patton v. 
West, 12 Vet. App. 272 (1999).  In this regard, veterans 
claiming service connection for disability due to an in-
service personal assault face unique problems documenting 
their claims.  These incidents are often violent and may lead 
to the development of PTSD secondary to personal assault.  VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14.  Because 
assault is an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  Therefore, alternative evidence must be 
sought.  

In this case, the Board finds that the RO exhaustively 
attempted to obtain such information from the veteran, and it 
repeatedly informed him of the evidence necessary to 
substantiate his claim.  It has attempted to secure all 
identified medical records or official records which may 
verify the claimed assault.  The RO requested the veteran to 
reveal whether he reported the incident to the police 
officials, and whether he reported the incident in-service to 
any crisis intervention center.  The appellant reports, 
however, that he did not report the incident, or receive 
medical care following the incident while on active duty.  
Further, personal journals or diaries have not been offered 
in support of the claim.  The RO has obtained and reviewed 
the veteran's service personnel records for any evidence 
which might corroborate his claim, yet these reveal no 
pertinent information.  Further, the undersigned asked the 
veteran for greater information concerning the alleged 
assault during the appellant's January 2001 hearing, however, 
no new information was provided that warrants further 
development.  As such, the Board finds that the RO 
accomplished the development required in personal assault 
cases.  

With regard to the veteran's assertions that he experienced 
stressors relating to a sexual assault during service, the 
Board finds that there is no credible supporting and 
corroborative evidence that the event reported by the veteran 
actually occurred.  Service medical and personnel records do 
not make reference to the events reported by the veteran.  
While unit records have not been secured, the RO did request 
morning records.  Ultimately, no morning records were 
actually secured, however, further development action to 
secure these records is not in order because the appellant 
has repeatedly stated that he did not file a formal report 
following the claimed assault.  Hence, the morning reports 
would not reveal any pertinent evidence.  

In reviewing the personnel records to see if there was any 
evidence of any behavioral changes following the alleged 
assault, the Board notes that the appellant was regularly 
promoted and his work performance was consistently rated as 
excellent.  There was no documented change in his behavior 
nor was there a decrease in his performance following the 
alleged assault.  There are no supporting lay statements from 
the veteran's fellow servicemen or others who may have 
witnessed the alleged event.  The only evidence that the 
alleged stressful event occurred are the veteran's own 
statements.  By law, a non-combat veteran's lay testimony 
regarding in-service stressors is insufficient standing alone 
to establish the occurrence of the event.  Cohen, 10 Vet. App 
at 142.  

Thus, as the record lacks credible supporting evidence that 
the claimed in-service stressor actually occurred, the 
diagnosis of PTSD is not based on a verified stressor.  In 
the absence of credible supporting evidence verifying the 
alleged stressors in service, there can be no medical 
evidence linking the PTSD symptomatology to those stressors.  
Thus, the claim of entitlement to service connection for PTSD 
must be denied.

In denying the claim on appeal, the Board notes that the 
recent enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
significantly adds to and amends the statutory law concerning 
VA's duties when processing claims for VA benefits.  In the 
present case, however, the veteran has been informed of the 
evidence necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  The RO contacted the 
veteran and notified him that specific information was 
required to adjudicate his claim.  The veteran was also 
notified that VA would attempt to obtain some of the 
necessary information.  Attempts to obtain details from the 
veteran to facilitate confirmation of the allegedly stressful 
event were unsuccessful because he did not provide any 
additional information.  The RO obtained and reviewed the 
veteran's service medical and personnel records as well as 
post-service medical records.  In addition, the veteran was 
afforded a VA examination in connection with his claim.  The 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Accordingly, the 
Board finds that the duty to assist has been fulfilled.  See 
generally, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Finally, the Board considered the "benefit of the doubt" 
doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.


REMAND

In connection with the veteran's claim of service connection 
for MS, the Board reiterates that the recent enactment of the 
VCAA fundamentally redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Given 
those changes, and the fact that the RO denied this claim 
under the now repealed well grounded standard, the Board 
finds that a remand is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action in 
connection with the claim of service connection for MS is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

The Board has reviewed the claims folder and identified 
certain additional assistance that must be rendered to comply 
with the change in the law.  The Board notes that MS may be 
presumed to have been incurred in service if the disorder was 
manifested to a compensable degree within seven years 
following the veteran's separation from active duty.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  The 
Board takes this opportunity to inform the veteran that in 
order to substantiate his claim, it is necessary that the 
record contain competent evidence, i.e., a statement form a 
physician or osteopath, that MS was compensably disabling 
within the statutory period or is otherwise related to 
service.  The Board also notes that the evidence presently of 
record is insufficient to decide the issue of entitlement to 
service connection, and under the VCAA, further examination, 
to include a medical opinion based on a review of the entire 
record, is required.  As a result, a remand is necessary.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claims, the 
case is REMANDED to the RO for the following development: 

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for any complaints referable to MS 
since service.  Additionally, the veteran 
should submit any evidence, particularly 
medical evidence, that links MS to 
service or that shows MS was manifest to 
a compensable degree within seven years 
of separation from active duty.  
Thereafter, the RO should attempt to 
obtain copies of all records which are 
not currently available from identified 
treatment sources.  If, after making 
reasonable efforts to obtain all named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The RO is reminded that 
under the Veterans Claims Assistance Act 
of 2000 continued and repeated efforts to 
secure government records are required 
until such efforts are shown to be 
futile.  The veteran must then be given 
an opportunity to respond.

2.  Upon completion of the foregoing, the 
veteran should also be afforded a VA 
neurological examination to determine the 
time of onset of multiple sclerosis.  All 
indicated testing should be conducted and 
the claims files must be made available 
to and reviewed by the neurologist prior 
to the requested study and the 
examination report should reflect that 
such a review was made.  Following a 
review of the complete record, the 
neurologist should offer an opinion as to 
whether it is at least as likely as not 
that that the veteran's MS was incurred 
in service or was manifest to a 
compensable degree within seven years of 
separation from service, i.e., by April 
1978.  A complete rationale for any 
opinion should be provided.  Any report 
prepared should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include the 
necessary opinion, appropriate corrective 
action is to be taken.  

5.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


